        Case 2:20-cv-00067-BMM Document 44 Filed 04/12/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


 TERRIE HOLSCHER,                            CV 20–67–BU–BMM
                      Plaintiff,
                                             ORDER
          vs.

 MATTHEW J. DEURMEIER, FBI
 AGENT, IN HIS INDIVIDUAL
 CAPACITY JOINTLY AND
 SEVERALLY, et al.

                      Defendants.


      The federal defendants move to file under seal an exhibit to the declaration

of FBI Special Agent and Defendant Matthew J. Deurmeier. (Doc. 42.) The federal

defendants indicate that Special Agent Deurmeier’s declaration will be filed in

support of their forthcoming Motion to Dismiss or, alternatively, for Summary

Judgment. The exhibit the federal defendants ask to file under seal consists of the

search warrant, Special Agent Deurmeier’s search warrant application, and related

documents for the search and seizure at issue in this case.
        Case 2:20-cv-00067-BMM Document 44 Filed 04/12/21 Page 2 of 2



      Good cause having been shown, IT IS ORDERED that the federal

defendants’ Motion for Leave to File Exhibit under Seal (Doc. 42) is GRANTED.

The federal defendants may file the lodged exhibit under seal and all parties are

directed to treat the document as sealed and not publicly disclose the exhibit or

utilize it for purposes other than this case. The clerk is directed to file the lodged

exhibit under seal.

      DATED this 12th day of April, 2021.
